Citation Nr: 1130189	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  05-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for right ilio-tibial band syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee. 

4.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee. 

5.  Entitlement to an evaluation in excess of 10 percent for post-operative residuals, left malleolus fracture, status-post open reduction and internal fixation.

6.  Entitlement to a compensable evaluation for left wrist strain.



REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter and family friends


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had Honorable service on active duty from November 1990 to October 2003.  He also had a period of Other than Honorable active duty from June 1987 to October 1989.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2008, the Veteran and several witnesses testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge, a transcript of which is of record.  

The Board issued a decision in December 2008 denying each of the claims that were then on appeal.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In June 2009, the Court granted a Joint Motion for Remand filed by the parties, which vacated the Board's decision in part and remanded the matter to the Board.  The Board's prior denial of claims for increased ratings for a left ankle scar, allergic rhinitis, and left epididymitis was not vacated. 

After the remaining claims were returned to the Board, the Board issued a decision in March 2010 denying service connection for (1) PTSD, and denying increased evaluations for service-connected (2) right ilio-tibial band syndrome; (3) for retropatellar pain syndrome of the right knee; (4) for retropatellar pain syndrome of the left knee; (5) post-operative residuals, left malleolus fracture, status-post open reduction and internal fixation; and (6) left wrist strain.  The Board also remanded the Veteran's claims for increased evaluations for (1) cervical strain; (2) lumbar strain; (3) a right thumb scar; (4) dermatological disorder, and (5) a TDIU.  (Those claims remaining pending at the RO; they have not been returned to the Board for appellate adjudication.)  

The Veteran appealed the Board's March 2010 decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in October 2010 approving a Joint Motion for Partial Remand (Joint Motion) of the Veteran and the VA Office of General Counsel, moving that the Board decision be vacated and remanded back to the Board for further development and adjudication.  The appeal is presently before the Board for action consistent with the instructions contained in the Joint Motion. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.






REMAND

The Court's October 2010 Order remanded the Veteran's claims to the Board for action in compliance with the instructions in the Joint Motion.  According to the Joint Motion, further remand was necessary for several reasons.  

First, with regard to the claim of service connection for PTSD, the parties agreed that remand was necessary to determine whether a medical examination is warranted on the issue of service connection for a psychiatric disorder other than PTSD.  

Second, with regard to the claim of entitlement to an increased rating for left wrist strain, the parties agreed that remand was necessary to address whether an increased rating is assignable under 38 C.F.R. §§ 4.40 and 4.45, when taking into consideration a March 2009 chiropractic evaluation estimating that the Veteran had lost "approximately half" of his grip strength.

Third, with regard to the claim of entitlement to an increased rating for bilateral retropatellar pain syndrome, for right ilio-tibial band syndrome, and for post-operative residuals of a left malleolus, the parties agreed that remand is necessary to address whether extraschedular consideration is warranted pursuant to 38 C.F.R. § 3.321(b)(1), to specifically include whether all of the Veteran's service-connected symptoms are contemplated by the diagnostic codes under which the Veteran has been rated.  

Subsequent to the Court's Order, the matter was returned to the Board.  Thereafter, in May 2011, the Veteran's attorney submitted additional evidence consisting of a January 2011 psychological evaluation and an undated medicolegal evaluation.  He waived initial RO jurisdiction of this evidence and indicated that he wished the matter not to be remanded to the RO.  See 38 C.F.R. §§ 20.800, 20.1304.

Nonetheless, the Board finds that remand is necessary.  Prior to the Court's October 2010 Order, the RO received a request from the Social Security Administration (SSA) for VA records to determine whether the Veteran was eligible for SSA disability benefits.  Records previously associated with the claims file also indicated that the Veteran was receiving SSA disability benefits.  

Where there is factual notice to VA that a Veteran is receiving SSA disability benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA disability benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Baker v. West, 11 Vet. App. 163 (1998); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Board finds that the SSA records are potentially pertinent to each claim on appeal.  Accordingly, remand is necessary.  

Further, the Board may seek further evidentiary development if the favorable evidence, even though uncontroverted, along with the other evidence of record, is not sufficient to allow the Board to make a fully informed decision.  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (citing Austin v. Brown, 6 Vet. App. 547, 553 (1994)).  Likewise, reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In this regard, the Board finds that new VA examinations are necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's VA treatment records.  

Additionally, the RO should take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo a VA examination with a psychiatrist or psychologist to determine the nature and likely etiology of any claimed psychiatric disorder other than PTSD.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then address the following:

(a)  Is there clear and unmistakable evidence that a psychiatric disorder other than PTSD existed prior to the Veteran's period of active duty from November 1990 to October 2003?  If the answer is in the affirmative, the examiner is asked to indicate whether there is clear and unmistakable evidence that this preexisting psychiatric disorder was not aggravated during service.  (i.e., the disorder underwent no increase in severity beyond natural progression during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service).  

In making this determination, the examiner is asked to consider that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and uncontradicted.  Also, the examiner is asked to consider and address (1) the psychiatric evaluation during the Veteran's first period of active service showing a diagnosis of a personality disorder, and (2) a July 2006 VA psychiatric evaluation addressing the Veteran's statements concerning his childhood.    

(b)  If it is determined that there is not clear and unmistakable evidence that a psychiatric disorder other than PTSD existed prior to service, the examiner should opine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that this disability was incurred during or due to active service.  

(c)  Without regard to the conclusions in (a) or (b) above, the examiner is asked to indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current psychiatric disorder other than PTSD that either (a) was caused by, or (b) has been aggravated by (i.e., permanently worsened beyond the natural progression of the disease), by a service-connected disability(ies).   

In making this determination, it is imperative that the examiner distinctly address both causation and aggravation issues.  

In making all determinations, the examiner is asked to discuss the Veteran's own statements regarding the onset and continuity of his symptomatology.  The examiner is also asked to consider all other lay statements of record, including those from the Veteran's family and his friends.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  If the examiner is unable to express any opinion without resorting to speculation, the reasons and bases for this conclusion should be noted, and any evidence that may be obtained that would enable the examiner to express the opinion should be identified. 

4.  After completing all initial development identified above, the RO should also arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and severity of the service-connected right ilio-tibial band syndrome; retropatellar pain syndrome of the right and left knees; post-operative residuals, left malleolus fracture, status-post open reduction and internal fixation; and left wrist strain.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected right ilio-tibial band syndrome; retropatellar pain syndrome of the right and left knees; post-operative residuals, left malleolus fracture, status-post open reduction and internal fixation; and left wrist strain.  

The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  Any atrophy that is present should be measured and compared to the corresponding muscle on the healthy side, if possible.  Finally, the examiner should identify any neurologic abnormalities attributable to the service-connected disabilities, to include any loss of grip strength related to the service-connected left wrist strain.

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

5.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  This should include consideration of whether or not a referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is required for all service connected disabilities on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


